               Case 1:15-cv-02739-LAP Document 213 Filed 11/19/20 Page 1 of 3



                 TELEPHONE: 1-212-558-4000
                                                                           125 Broad Street
                  FACSIMILE: 1-212-558-3588
                     WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                        ______________________

                                                                         LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                          BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                BEIJING • HONG KONG • TOKYO

                                                                                    MELBOURNE • SYDNEY




                                                                November 19, 2020

Via ECF
The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

               Re:       Petersen Energía Inversora S.A.U., et al. v. Argentine Republic, 15-cv-2739
                         (“Petersen”); Eton Park Cap. Mgmt. v. Argentine Republic, 16-cv-
                         8569

Dear Judge Preska:

                On behalf of Defendants Argentine Republic, and YPF S.A., I respond to Burford’s November
18 letter (“Opp. Ltr.”). Burford concedes that it has “decline[d] to make any production” in these cases (Opp.
Ltr. at 1) and does not dispute that it (i) completely controls the prosecution of these actions; and (ii) would be
the principal beneficiary of the over $1 billion judgment it seeks in Petersen, based on its €15 million
investment—a 5,000% rate of return (Defs.’ Ltr. at 1-2). Most importantly, Burford admits that it possesses
relevant documents, but is refusing to produce any of them, much less to provide the privilege log required by
this Court’s rules. (Opp. Ltr. at 2.) That Burford styles itself a “litigation funder” does not permit it to evade
the discovery obligations that it undertook when acquiring Plaintiffs’ claims (and their perceived financial
upside). As Judge Lynch explained, “[i]t is both logically inconsistent and unfair to allow the right to sue to
be transferred to assignees of a debt free of the obligations that go with litigating a claim.” JP Morgan Chase
Bank v. Winnick, 228 F.R.D. 505, 506 (S.D.N.Y. 2005) (Lynch, J.); see also Royal Park Inv. SA/NV v.
Deutsche Bank Nat’l Tr. Co., 314 F.R.D. 341, 346 (S.D.N.Y. 2016) (Moses, J.) (collecting cases).

                At the outset (Opp. Ltr. at 1), Burford makes the frivolous claim that it need not produce
documents because its CEO testified to some of the topics on which documents. Defendants have the right to
test that testimony in light of the underlying documents. Burford also makes a token effort to claim that
Defendants have not “established the relevance” of the many documents in Burford’s possession bearing on
these actions. (Opp. Ltr. at 2.) Not so. For example, the circumstances surrounding the Petersen Claim
Prosecution Agreement (“CPA”) are highly relevant, as Petersen’s own initial disclosures acknowledged. (See
Ex. 1 at 6 (identifying “Documents concerning the claim prosecution agreement between Petersen and
[Burford subsidiary] Prospect” as documents Plaintiffs “may use to support their claims or defenses”); id. at 5
(identifying Burford’s CEO as having “discoverable information” concerning the CPA).) When the meaning
and effect of a contract is relevant, courts routinely order discovery into its negotiating history. See Gerszberg
v. Li & Fung (Trading) Ltd., 215 F. Supp. 3d 282, 293 (S.D.N.Y. 2016) (Engelmayer, J.). Here, there is already
strong evidence that Petersen and Burford dressed up the CPA as a funding agreement precisely because of
concerns that an overt assignment could jeopardize Petersen’s standing to later bring its claims in a U.S. court.
If Petersen no longer owns the claim, and is not the real party in interest, its claim must be dismissed. See
Clarex Ltd. v. Natixis Sec. Am. LLC, 2012 WL 4849146, at *6 (S.D.N.Y. Oct. 12, 2012) (Engelmayer, J.) (“As
                Case 1:15-cv-02739-LAP Document 213 Filed 11/19/20 Page 2 of 3




 The Honorable Loretta A. Preska                                                                    -2-


assignors—and that was the role plaintiffs held as of January 30, 2012—Clarex and Betax had no interest in
this litigation at the filing date.”). To date, Defendants have learned that Petersen’s receiver announced that it
intended to seek a “sale or assignment” of these claims in October 2014 (Ex. 2 (Oct. 2014 Liquidation Plan) §
3.2), and another bidder recognized that a sale of Petersen’s claims to a third party could result in a challenge
to the assignor’s standing (Ex. 3 (Langdell Bid) at ¶ 5).

                Burford’s blanket claim to privilege and work product is also wrong. The very cases Burford
cites undermine its assertion that it is “well settled” that litigation funding falls within attorney-client privilege
or work product protection. See In re Int’l Oil Trading Co., 548 B.R. 825, 830 (Bankr. S.D. Fla. 2016)
(characterizing issue as a “novel question of law” and applying privilege and work product doctrine “under
the circumstances of this case”); Doe v. Soc’y of Missionaries of Sacred Heart, 2014 WL 1715376, at *2 n.4
(N.D. Ill. May 1, 2014) (performing “an individual privilege determination for each of the [litigation]
Financing Materials”). Burford’s failure to cite a single supporting case from this District confirms that the
application of work product and privilege to litigation funding is not “well settled.” In particular, Burford’s
arms-length communications with Petersen concerning the CPA are not privileged or work product. See, e.g.,
Cohen v. Cohen, 2015 WL 745712, at *1, 4 (S.D.N.Y. Jan. 30, 2015) (Preska, J.) (litigation funder could not
protect documents concerning “legal strategy, court filings, discovery, and funding for the litigation” where
funder had only a “common financial interest”); Acceleration Bay LLC v. Activision Blizzard, Inc., 2018 WL
798731 (D. Del. Feb. 9, 2018) (work product doctrine does not extend to communications between litigation
funder and plaintiff “before any [litigation financing] agreement was reached”). In any event, Defendants have
a “substantial need” for documents in Burford’s possession. Having received few meaningful documents from
Petersen, Burford’s internal e-mails are critical to determining Burford’s and Petersen’s purpose and intent in
drafting the CPA.

                 Burford’s claim of work product is also inconsistent with
         : it cannot claim that its documents were created in anticipation of litigation and therefore protected
and yet maintain that no preservation obligations attached to those documents. (See Ex. 4 (Bogart Tr.) at
205:12-14, 208:17-209:12.) Burford is not a disinterested “non-party” here; it is the real party in interest in all
but label. Document preservation obligations extend to a nonparty where, as here, “there is a special
relationship involving the non-party.” Rollins v. Banker Lopez & Gassler, 2020 WL 1939396, at *3 (M.D.
Fla. Apr. 22, 2020). Burford’s failure to preserve documents subjects it to the same sanctions as a party, yet
                                                                           apart from alluding to a preservation
notice, which would only have confirmed Burford’s already existing obligations given that Burford was
contemplating litigation.

                Finally, Burford has not carried its burden of proving the existence of any privilege, or that
Burford’s extensive discussions of these cases with prospective third-party investors, in its SEC filings, and
on public conference calls, did not waive that privilege over particular documents. This Court cannot make
this determination in the abstract; rather the elements of privilege and work product must be applied “on a
case-by-case basis.” In re Six Grand Jury Witnesses, 979 F.2d 939, 944 (2d Cir. 1992); see In re Valsartan
Prod. Liab. Litig., 405 F. Supp. 3d 612, 615 (D.N.J. 2019) (“[T]he Court is not ruling that litigation funding
discovery is off-limits in all instances.”). Burford has no answer to these cases or for its failure to produce the
required privilege log.
              Case 1:15-cv-02739-LAP Document 213 Filed 11/19/20 Page 3 of 3




 The Honorable Loretta A. Preska                                              -3-


                                                 Respectfully,

                                                 /s/ Robert J. Giuffra, Jr.

                                                 Robert J. Giuffra, Jr.




cc:   Counsel of Record
